MEMORANDUM **
Jesus Alberto Vargas-Corona, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.
We review factual determinations concerning a petitioner’s eligibility for asylum for substantial evidence and must uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Substantial evidence supports the BIA’s determination that Vargas-Corona failed to establish a well-founded fear of future persecution because he did not present specific evidence showing a fear of persecution but rather a fear of general civil unrest. See Molinar-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002); Limsico v. INS, 951 F.2d 210, 212 (9th Cir.1991).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.